Electronically Filed
                                                         Supreme Court
                                                         SCPW-14-0000452
                                                         13-OCT-2014
                                                         09:26 AM




                          SCPW-14-0000452

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   EILEEN SHAVELSON, Petitioner,

                                 vs.

    THE HONORABLE RANDAL G.B. VALENCIANO, JUDGE OF THE FIFTH
       CIRCUIT COURT, THE HONORABLE CRAIG H. NAKAMURA, and
        THE HONORABLE LAWRENCE M. REIFURTH, JUDGES OF THE
           INTERMEDIATE COURT OF APPEALS, Respondents.



                        ORIGINAL PROCEEDING
                       (Civil No. 13-1-0137)

             ORDER DENYING MOTION FOR RECONSIDERATION
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of Petitioner Eileen Shavelson’s
motion for reconsideration of the March 19, 2014 order denying
her petition for a writ of mandamus, and the record,
          IT IS HEREBY ORDERED that the motion for
reconsideration is denied.
          DATED: Honolulu, Hawai#i, October 13, 2014.
                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Sabrina S. McKenna
                                /s/ Richard W. Pollack
                                /s/ Michael D. Wilson